Case 8:10-cr-00136-JSM-E_J Document 122-3 Filed 06/03/21 Page 1 of 7 PageID 837




                 EXHIBIT O
Case 8:10-cr-00136-JSM-E_J Document 122-3 Filed 06/03/21 Page 2 of 7 PageID 838
                                                                         1
Case 8:10-cr-00136-JSM-E_J Document 122-3 Filed 06/03/21 Page 3 of 7 PageID 839
                                                                         2
Case 8:10-cr-00136-JSM-E_J Document 122-3 Filed 06/03/21 Page 4 of 7 PageID 840
                                                                         3
Case 8:10-cr-00136-JSM-E_J Document 122-3 Filed 06/03/21 Page 5 of 7 PageID 841
                                                                         4
Case 8:10-cr-00136-JSM-E_J Document 122-3 Filed 06/03/21 Page 6 of 7 PageID 842
                                                                         5
Case 8:10-cr-00136-JSM-E_J Document 122-3 Filed 06/03/21 Page 7 of 7 PageID 843
                                                                         6
